Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 9-12 and 18-20 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to : (1) acetylate a lignocellulosic material by introducing the material into a reactor vessel with a closure and a vacuum connection, a liquid inlet and outlet, a first gas inlet and outlet connected to a first gas flow loop comprising a gas flow line wherein said gas flow line is connected to a heat exchanger and at least one fan, wherein the gas flow loop is positioned so as to allow circulating gas to traverse the full length of the reaction vessel and wherein the inlet for the gas flow loop is connected to a gas distribution device positioned between the inlet and of the first gas flow loop  and the inside of the reaction vessel at a side of the vessel and wherein a second gas flow loop is provided between the reactor and the outlet to the first gas flow loop, wherein the steps comprise filling the vessel with acetylation fluid to submerge the material being acetylated and allowing the material to become impregnated with acetylation fluid and thereafter removing excess acetylation fluid and applying heat to the material by circulating heated gas through the reactor via the first gas flow loop and the second gas flow loop as in claim 9 or 
(2)  acetylate a lignocellulosic material with an acetylation fluid inside a vessel wherein the acetylation fluid is heated during the acetylation process by means of a flow of heated gas that allows acetylation to occur and thereafter lowering the pressure of the lignocellulosic material so to allow residual acetylation fluid to flow out of the lignocellulosic material and splitting off a portion of the flow of the heated gas circulating through the vessel and subjecting the portion to condensation wherein said portion is less than 50 volume percent of the total flow of heated gas circulating and wherein the 

Pertinent Prior Art
The most pertinent prior art (Girotra et al., by the same inventor) teaches an acetylation method for treating lumber using a gas circulation loop.  However, the prior art fails to teach a gas circulation loop that is divided in any way or that splits off any particular portion of the circulating gas for condensation. 
Another prior art (Hudson et al.) teaches a shape of vessel used to treat lumber similar to that of the current claims. However, the prior art is otherwise largely unrelated to the problems solved by the current application.
Another prior art (Stamm et al.) teaches that it is known to incorporate fans into the gas flow patterns of acetylation fluid but is otherwise largely unrelated to the problems solved by the current application.
Another prior art (Edge et al.) teaches that the incorporation of superheating exchangers is well known in the art of wood acetylation but is otherwise largely unrelated to the problems solved by the current application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717